European Agency for Reconstruction (debate)
The next item is the report by Jelko Kacin, on behalf of the Committee on Foreign Affairs, on the proposal for a Council regulation amending Regulation (EC) No 2667/2000 on the European Agency for Reconstruction - C6-0170/2006 -.
Mr President, Honourable Members, I would like to thank Mr Kacin very much for the positive assessment of our proposal in his report.
Let me first explain the rationale of the proposal. At the end of an era of reconstruction, and in view of the preparations for accession, we decided to reassess the mechanisms for assistance implementation in the Balkans, including the future of the European Agency for Reconstruction. We explained our views on the future of the Agency in a report issued in December last year, which was transmitted to the Council and the European Parliament for information. The need to prepare the beneficiary countries to assume their own financial responsibility for the implementation of EU assistance led the Commission to the conclusion to discontinue the Agency but to seek its extension for two years until 31 December 2008, with its current mandate and status, and gradually to phase out its activities under CARDS.
In the mean time, the Commission will prepare the programming and implementation of the instrument for Pre-Accession in a deconcentrated manner through our delegations in the countries concerned from next year onwards. So we have both phasing-out and phasing-in going on at the same time.
The current Regulation expires on 31 December 2006, and, therefore, it is important that the amending regulation is adopted well before the end of the year in order to provide continuity in the implementation of CARDS and legal certainty for the staff of the Agency. A number of administrative decisions will have to be taken directly following the adoption of this regulation before the end of the year.
On the phasing-out of the Agency, the Commission is committed to ensuring an efficient phasing-out and at the same time a phasing-in of the EU delegation's liaison office in order to deliver aid without disruption and in a cost-effective manner. This is a complex process in terms of transferring staff (to the extent possible), transferring files, closing all remaining financial activities and making all necessary arrangements to ensure sufficient premises for the reinforced Commission delegations. The Director-General of DG Enlargement has created a Task Force at director level to monitor and steer this process.
The Commission welcomes Mr Kacin's proposal for regular reporting to the European Parliament 'on the ongoing operational details of the transfer plan'. My services will always be at your disposal to reply to your questions and to provide you with updated information on a regular basis. However, for the sake of legal clarity, I would prefer that this amendment is not included in the text of the amending regulation, the purpose of which is merely to extend the mandate of the Agency for an additional two years.
As rapporteur for Serbia and rapporteur for the Group of the Alliance of Liberals and Democrats for Europe for Albania, Montenegro and the Former Yugoslav Republic of Macedonia, I have been following the political circumstances in the region very closely. I am aware of the fact that the phasing out of the Agency will coincide with a period of critical developments in the Western Balkans. We have already witnessed Montenegro's declaration of independence, and now we are facing not only the prospect of local, parliamentary and presidential elections but also, on top of that, the constitutional referendum in Serbia. This will take place by the end of the year and, although in theory it should not affect the timetable for deciding the future status of Kosovo, it will nonetheless do so in practice. For this reason, I have also drafted two amendments that I will proceed to present.
As I stated when presenting my report to the Committee on Foreign Affairs, I support the Commission's proposal for phasing out the Agency by extending its mandate for a further two years. The Agency will retain and renew its current status and mandate, together with its activities under the CARDS programme, but it will be phased out and replaced by Commission delegations and offices that will manage the IPA, our new financial instrument.
The Agency was founded in 2000 as the principal EU office for reconstruction in war-ravaged Kosovo. It later extended its operations to Serbia, Montenegro and the Former Yugoslav Republic of Macedonia. The Agency is independent and its mandate is renewed successively every year by the Council and the European Parliament. Hence, even as far back as its founding, it operated on the premise that it was a temporary body and that it would ultimately be replaced. Now, ten years after the Kosovo crisis, it is obvious that the current interim arrangements are inadequate and inappropriate.
The countries of the Western Balkans are in a state of transition from a reconstruction phase to a phase of preparation for their prospective membership of the European Union. Streamlining the European Union's activities by devolving them to Commission delegations is therefore the appropriate and correct way of demonstrating our political commitment to the countries of the Western Balkans. This will also ensure that we make the best use of EU taxpayers' money. Beginning to phase out the Agency now, at a time when activities under the CARDS programme are also being discontinued and replaced by the new financial instrument that is the IPA is both sensible and timely.
I firmly believe that the new streamlined and rationalised arrangements for the political and financial assistance offered by the EU will have positive effects on the political and economic stability of the region. The draft amendment in my original proposal recommended that, in order to coordinate our positions with the Commission, we draw up a detailed report on our organisational plans for devolution. As the Commissioner has informed us, my later recommendation envisaged instead a draft amendment which would oblige the Commission to report to Parliament and the Council on the situation in this region on a quarterly basis. However, the devolution process must be continuous.
The quarterly reports would need to include brief information on the progress of the devolution of individual duties from the Agency to the individual delegations, as well as an assessment of their cooperation in the quarterly period. The reports would need to include new facts that have been gathered since the last report or will shortly be gathered, and would also need to set new objectives that need to be met. Likewise, the reports would need to include an overview of devolution in practice in the beneficiary countries, particularly in the case of the Former Yugoslav Republic of Macedonia, which is still a candidate country, but unfortunately at present still does not have a date for the commencement of negotiations.
In the context of these reports, the Commission would also need to present measures which it intends to adopt in order to promote regional projects after the Agency ceases to operate. Equally, the Commission must adopt specific plans to expand the delegations in response to the break-up of the Republic of Serbia and Montenegro and to expand the delegations in the light of the future status of Kosovo when that becomes reality. At the same time, I have called on the Commission to ensure that all the valuable knowledge and technical expertise which the Agency has accumulated during the seven years of its operation is transferred to the delegations.
draftsman of the opinion of the Committee on Budgetary Control. - (PT) Mr President, Commissioner, Mr Kacin, I should like to draw the Chamber's attention to the findings of the Committee on Budgetary Control. On at least two missions, one in Thessaloniki and the other in Kosovo, the committee has noted the effectiveness and innovation of the European Reconstruction Agency's external activities.
No such previous Community action has been anything like as effective or innovative. Action on the ground, in conjunction with the local authorities, has been outstandingly good, and I feel it would be a serious mistake if we were to fail to make use of such action in other situations and to forego its benefits.
Commission resources and European funds must not merely be handed over to the United Nations or to NGOs or to any other institution without the proper resources to administer Community funds on the ground.
The EAR's experience in administering Community funds has been most valuable, and I should like to call on the Commission not to let that experience go to waste, because that would be disastrous for the whole of the EU.
Mr President, I should like to start by thanking the rapporteur, Mr Kacin, for his work. Although we do not always agree about matters of substance, working with him and discussing things with him are always interesting experiences. I might add that I fully agree with his amendments.
As Mr Casaca has already said, the Agency has done a very good job, and I think that the EU can be proud of itself for creating it. It has indeed done an excellent job, and if that is said by someone like Mr Casaca of the Committee on Budgetary Control, a body from which we can of course expect particular criticism, it counts even more.
Nevertheless, I agree with Commissioner Rehn when he says that times and situations change; individual countries go their separate ways; the duration of the run-up to countries' accessions often varies. I would also ask him, however, to ensure that the people who have had some very positive experiences in these countries also be given the opportunity to continue to do good work for the EU and for these countries.
I should like to take this opportunity to give my sincere thanks to Commissioner Rehn, too, for his commitment to this region; as it is very important to have someone with sensitivity towards the region, someone who knows that its needs have to be met appropriately, and that that includes a pan-European approach. I should like to ask the Commissioner to do his utmost in the coming months, at a time when the situation in Bosnia-Herzegovina and Kosovo will be precarious, and also to join together with Parliament - and the Council, too, I hope - to guarantee the stability of this region. I am sure that he will do so. A great deal of the work that the Agency, too, has done, will simply be undone if we do not set clear European objectives to ensure that the path towards EU membership is clear. The countries must increasingly do their own work, however - albeit with our help and support - as we cannot take it off them. It is very important, therefore, that the responsible Commissioner give a clear direction. If he does so, we shall give him our full support in his further work.
on behalf of the GUE/NGL Group. - (NL) Mr President, the accession of newcomers to the European Union is at its most successful when they already enjoy more or less the same level of democracy, human rights, environmental protection and welfare as do the other Member States. The European Agency for Reconstruction can help remove some of the differences that are still delaying the accession of seven western Balkan states. In recent years, there were differences of opinion about the emphasis this agency should place on education and infrastructure, of both of which there is a desperate lack in those countries, or on reforms. Those reforms in the areas of governance, justice, police and market are mainly external requests. Internal requests, on the other hand, are requests for financial support for small projects that can be tackled independently without too much red tape, supervision or control, combined with the restoration of railway lines, bridges, flood-control dams and drinking water basins that have suffered damage as a result of war or neglect. To pass on the responsibilities of this agency to delegations and agencies of the Commission in 2009 is a radical step. What I would like the Commission to tell us is whether it only wants to help simplify EU intervention or also wants to meet local needs more effectively
(EL) Mr President, I too agree with the previous speakers who said that the Balkan reconstruction agency did indeed play a very important role, not only initially in sending humanitarian aid, but primarily in the reconstruction and strengthening of democratic reforms and in consolidating democratic institutions in the countries of the Western Balkans. This role was strengthened in particular - or I would say legalised - by the decisions taken by the European Council in Thessaloniki in June 2003 to support the European prospects of the Balkans, which support we need to constantly renew with deeds and decisions. Of course, this role became more effective because Thessaloniki was chosen as the agency's headquarters, due to its geographical vicinity and its knowledge of this area.
As we have seen, the agency was created in a difficult period for the Balkans. I fear that this is an equally difficult period today; we are at a dead end in the negotiations on Kosovo and therefore - and I appeal here to Commissioner Rehn - particular care is needed and we need to pass new competences to the local representations of the Commission in the capitals of the Western Balkans at once, so that there is no vacuum. Of course, there is the two-year transitional period, but what we need to secure as of now is for experience and know-how to be passed on from the agency to the local representations of the Commission. I would even say, Commissioner, that you need to be flexible, that you should not be dogmatic, even when it comes to the possibility of negative developments in the Balkans, so that provision is made right now to extend the term of office of the agency in Thessaloniki a little, even to beyond December 2008, depending on local developments.
To close, I would say that the reconstruction process in the Balkans is not a technocratic process. It is, of course, a political process, which is why the European Commission should keep the European Parliament informed. I agree with Mr Kacin that periodic reports should be submitted on the operation of local ...
(The President cut off the speaker)
(PL) Mr President, the Commission proposes to discontinue the European Agency for Reconstruction, but also to extend it for two years until 31 December 2008, retaining its status and mandate. According to this plan, the Agency and its activities will be gradually phased out and replaced by Commission representations and offices which will be managed by a new financial instrument.
Reform and ensuring proper financial management is of key importance to the European Union. On the other hand, the phasing out of the European Agency for Reconstruction should not follow a rigid schedule, but should be based on political and economic criteria and factors with full use of its potential as regards specialist knowledge and practice. The European Agency for Reconstruction is being closed at a time of key political events concerning the development of the Western Balkans. In eliminating the Agency, the Commission must make provision for securing stability in the region, and for the UN Security Council decision on the status of Kosovo. Securing the role of the European Union in this process should be a primary aim in this.
- (LT) While working at the European Parliament, I had the opportunity to visit countries of the former Yugoslavia as well as Albania and witness at first hand how valuable the European perspective is for those countries. The European Agency for Reconstruction has played and continues to play an important role in stabilising the situation and supporting reforms in the region.
As we gradually phase out the activities of the Agency, the economic and political consequences of the elimination of the Agency and the use of the professional experience and knowledge of its staff must be considered. The next few years will be crucial for the West Balkan states on their way to the EU, while some ways of solving the Kosovo problem can once again disrupt not only this region, but much more.
I welcome suggestions of how to strengthen Parliamentary control at this stage of the Agency's operation. The Commission's report should explain whether the delegations and officers of the Commission taking over the task of closing the Agency will be able to properly compensate for this closure.
Member of the Commission. (SV) Mr President, honourable Members, I would thank Parliament for supporting the Commission's decision gradually to phase out the European Agency for Reconstruction (EAR) by allowing the Agency to discontinue its activities under the CARDS Programme. As the IPA is phased in, we shall obtain the best possible conditions for successfully continuing to support affected countries in the Western Balkans. Many Members have expressed concern about the EU losing expert knowledge. We are keen to retain the expertise we have and are therefore, as far as possible, inviting those staff who now work for the EAR to do the same type of work in the Commission's delegations.
Where Montenegro and Kosovo are concerned, the Commission is in the process of planning a well-structured delegation in Podgorica, Montenegro and a possible upgrading of our liaison office in Priština.
Mr President, I would thank Parliament for its support for our stabilisation and integration policy in the Western Balkans. It is incredibly important that we work together in pursuit of the same goals. I am sure that, together, we can achieve very good results when it comes to stabilising the Western Balkans and integrating them into the European Union.
I should like to thank the Commissioner and all the speakers in that debate. I should also like to thank the interpreters for their patience.
The debate is closed.
The vote will take place tomorrow at 11.00.
(The sitting was suspended at 8.50 p.m. and resumed at 9.05 p.m.)